                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  No. 4:16-CV-271-D

 Kimberly Biggs & L.B.,

                        Plaintiffs,

 v.
                                                                         Order
 Edgecombe County Public School
 Board of Education, et al.,

                        Defendants.


       Plaintiff L.B. has brought claims against the Edgecombe County Public School Board of

Education and several of its employees arising out of disciplinary action taken against L.B. for her

sexual activities with male students while on a field trip. D.E. 94. The parties have both moved for

summary judgment and filed thousands of pages of documents in support of their motions.

       The Board has asked the court to strike from the record various documents L.B. submitted

in support of her motion for summary judgment. It provides three reasons why the court should

strike the documents. First, it argues that the court should strike portions of L.B.’s summary

judgment declaration that contain inadmissible evidence or conflict with her deposition testimony.

Second, it maintains that the court should strike unsworn and unauthenticated documents that L.B.

submitted in support of her motion. And third, it claims that it is appropriate for the court to strike

documents that L.B. submitted in support of her motion for summary judgment but did not disclose

in discovery. L.B. opposes the motion to strike. D.E. 187.

       The Federal Rules of Civil Procedure allow parties to submit various documents in support

of a motion for summary judgment. See Fed. R. Civ. P. 56(c)(1). If a party chooses to submit an

affidavit or declaration in support of their motion, the document must be “made on personal
knowledge, set out facts that would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated.” Id. 56(c)(4). And the rules allow a party to

“object that the material cited to support or dispute a fact cannot be presented in a form that would

be admissible in evidence.” Id. 56(c)(2). Once a party objects, the party offering the evidence bears

the burden to “show that the material is admissible as presented or to explain the admissible form

that is anticipated.” Id. 56 (2010 Advisory Committee Notes).


I.     Challenges to Statements in L.B.’s Declaration


       The Board first contends that portions of L.B.’s declaration are inadmissible because it

includes inadmissible hearsay, assertions that are not based on personal knowledge, and

contradictions and inconsistencies with her own prior deposition testimony. See D.E. 132–7 at ¶¶

20, 27, 30, 34, 43, 53, 56, 57.

       A.      Statements that Allegedly Conflict with Prior Testimony


       The Board claims that language in paragraphs 27, 34, 43, 56, and 57 in L.B.’s affidavit

conflict with her deposition testimony or other evidence. Ex. 1 to Board’s Mot. to Strike, D.E.

149–1. Although a party may not create a genuine issue of material fact by presenting an affidavit

that conflicts with their own prior statements, submitting an affidavit that presents a conflict does

not, by itself, violate any of the provisions of Rule 56(c). Thus, the court will not strike these

paragraphs from L.B.’s affidavit.

       B.      Alleged Lack of Personal Knowledge by the Affiant


       The Board next challenges the paragraph in L.B’s affidavit that states, “Without my

consent or knowledge T.W. recorded B.O. and D.M. having sexual intercourse with me and

distributed it via a social media application, Snapchat.” D.E. 149–1 at 1. It claims that the affidavit

                                                  2
“[f]ails to demonstrate personal knowledge as indicated by ‘[w]ithout my consent or knowledge.’”

Id.

        L.B. no doubt has personal knowledge of whether she consented to being recorded while

engaged in sexual activity. And it is equally certain that she has personal knowledge of whether

she knew she was being recorded. It is undisputed that T.W. recorded the sexual encounter with

L.B. Compare D.E. 128 ¶ 88 with D.E. 150 ¶ 88. And a review of the entire record shows that it

was widely known that T.W. distributed the video on Snapchat. D.E. 132–53; 132–54; 150 ¶¶ 169

& 178. Thus, while the court would have preferred a more detailed statement, the court cannot say

that L.B. lacked personal knowledge of this fact. This portion of the motion to strike is denied.

        C.      Alleged Hearsay Statements


        The Board’s final challenge to L.B’s affidavit involves two sentences that the Board claims

are inadmissible hearsay. The first challenged sentence states, “Ms. Sugg never informed me of

the existence or provided me with a copy of the written statements she collected regarding my

presence in the sex video distributed by T.W.” D.E. 132–7 ¶ 30 & 149–1 at 1. The Board claims

that this statement is inadmissible “[h]earsay to the extent the declaration attempts to summarize

the contents of the written statements.” D.E. 149–1 at 1. This statement is not inadmissible hearsay

because L.B. has not offered it for the truth of the matter in the written statement, but is offering it

to show that Sugg did not inform her of or provider her with a copy of T.W.’s written statement.

This portion of the motion to strike is denied.

        The second challenged sentence states, “No one informed my mother or me that during the

time of the appeal, Superintendent Farrelly had reviewed the field trip incidents and reprimanded

my principal, Mr. Harris, for his delay in punishing me for engaging in sex on the trip and for his

failure to provide well-qualified chaperones on the field trip.” D.E. 132–7 & 149–1 at 2. The Board

                                                   3
contends that this statement is inadmissible “[h]earsay to the extent the declaration attempts to

summarize the contents of Farrelly’s letter.” D.E. 149–1 at 2. Much like the Board’s other hearsay

challenge, this challenge fails because L.B. is not offering it for the truth of what is in Farrelly’s

letter, but is offering it to show what information L.B. and her mother had at the time of her appeal.

This portion of the motion to strike is denied.


II.    Challenge to Unsworn Statements


       The Board seeks to strike two handwritten, unsworn witness statements (D.E. 132–61 and

132–63) by students about the events of the D.C. field trip and an email between Wichard and

personnel at North Carolina’s Governor’s School. It claims these statements are unauthenticated

and contain inadmissible hearsay.

       Federal Rule 56 requires that evidence presented at the summary judgment stage of a

proceeding is objectionable only if it “cannot be presented in a form that would be admissible in

evidence.” Fed. R. Civ. P. 56(c)(2). As the Fourth Circuit has explained, this provision means that

“[t]he court may consider materials that would themselves be admissible at trial, and the content

or substance of otherwise inadmissible materials where the ‘the party submitting the evidence

show[s] that it will be possible to put the information . . . into an admissible form.’” Humphreys

& Partners Architects, L.P. v. Lessard Design, Inc., 790 F.3d 532, 538 (4th Cir. 2015), as

amended (June 24, 2015) (quoting 11 James Wm. Moore et al., Moore’s Federal Practice §

56.91[2] (3d ed. 2015). Here, it is possible to put the information in the statements into an

admissible form by calling the individuals who wrote the statements and email as witnesses. And

if the Board is concerned about the authenticity of the documents, the court notes that the student

statements came from its own records and that the email’s author has authenticated it elsewhere in

the record. Thus, this portion of the motion to strike is denied.

                                                  4
III.     Challenge to Exhibits Not Disclosed in Discovery


         Finally, the Board asks the court to strike exhibits that L.B. failed to disclose in discovery.

D.E. 132–70, 132–71, 132–72, 132–73, 132–74, 132–75. Federal Rules 26 and 34 require parties

to disclose relevant documents. Fed. R. Civ. P. 26, 34. And Rule 37(c) requires parties to disclose

relevant information under Rule 26(a) and (e) and supplement earlier incomplete or incorrect

responses. Id. 26, 37.

         The Fourth Circuit has explained that “the district court has broad discretion in determining

the appropriate sanction for a party’s noncompliance with a discovery request.” Majestic Distilling

Co., Inc. v. Stanley Stawski Distrib. Co., 205 F.3d 1333, 2000 WL 227919, *4 (4th Cir. 2000)

(unpublished table decision); see also Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 505 (4th

Cir. 1977). But a court should not preclude evidence if a party’s failure to disclose it was

“substantially justified” or “harmless.” Fed. R. Civ. P. 37(c)(1) (noting that a court may impose

sanctions “in addition to or instead” of preclusion despite the nondisclosure’s harm or

justification); S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 596 (4th Cir.

2003).

         In making this determination, district courts consider five factors. To begin with, the court

should consider, “the surprise to the party against whom the evidence would be offered[.]” Id. at

597. Then it should look to “the ability of that party to cure the surprise[.]” Id. Next it should ask

about “the extent to which allowing the evidence would disrupt the trial[.]” After those factors the

court should weigh “the importance of the evidence[.]” Id. And finally, the court should take into

account “the nondisclosing party’s explanation for its failure to disclose the evidence.” Id.

         L.B. maintains that her failure to produce this evidence during discovery was harmless.

She points out that those exhibits consist of screenshots of publicly available websites and a


                                                   5
Facebook page. She identified these exhibits with full citations and hyperlinks in her Statement of

Material Facts. Because Defendants generated these documents and have possession of them, L.B.

contends that there is no surprise to Defendants.

       L.B. alleges that these exhibits reflect Defendants’ decisions to recognize male students

involved in the field trip incident without similarly honoring her accomplishments. And L.B.

asserts that the exhibits do not raise a new claim but instead bear out her argument that male

students received more favorable treatment.

       Finding L.B.’s reasoning persuasive. And given that the Defendants were aware or could

easily learn about the information in these exhibits, the court finds that Fourth Circuit precedent

counsels against excluding them. Thus, the court denies this portion of the motion to strike.

       February 2020.
Dated: January  6, 2020

                                              ______________________________________
                                              ROBERT T. NUMBERS, II
                                              Robert
                                              UNITEDT.  Numbers,
                                                      STATES      II
                                                             MAGISTRATE    JUDGE
                                              United States Magistrate Judge




                                                    6
